Citation Nr: 0423670	
Decision Date: 08/26/04    Archive Date: 09/01/04

DOCKET NO.  99-15 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a heart disorder, 
other than hypertension, claimed as systolic heart murmur.  

2.  Entitlement to service connection for a chronic acquired 
psychiatric disorder.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel





INTRODUCTION

The veteran served on active duty from August 1975 to 
February 1980.  

This matter is before the Department of Veterans' Affairs 
(VA), Board of Veterans' Appeals (Board), on appeal of a May 
1999 rating decision of the Regional Office (RO) located in 
Houston, Texas.  

The RO denied entitlement to service connection for a 
systolic heart murmur, claimed as irregular heart rhythm and 
an enlarged heart.  At that time, the RO also found that no 
new and material evidence had been received to reopen a claim 
of service connection for a mixed personality disorder, 
claimed as a psychiatric disorder.  

The veteran's sworn testimony was obtained before the 
undersigned Veterans' Law Judge in June 2000, and a 
transcript of the hearing is of record.  

In December 2000, the Board determined that new and material 
evidence had been submitted to reopen the claim of service 
connection for a psychiatric disorder, and remanded both of 
the claims to the RO for further development and adjudicative 
action.  

In March 2002 the Board denied entitlement to service 
connection for hypertension.

In September 2003, the Board remanded the case to the RO for 
further development and adjudicative action.

In March 2004 the RO denied entitlement to service connection 
for a psychiatric disorder on a de novo basis, and continued 
the denial of entitlement to service connection for a heart 
disorder. 



The case has been returned to the Board for further appellate 
review.  

The issue of entitlement to service connection for a heart 
disorder is addressed in the REMAND portion of the decision 
below, and this claim is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.  


FINDINGS OF FACT

1.  A chronic acquired psychiatric disorder was not shown in 
service or for many years thereafter; nor was a psychosis 
shown disabling to a compensable degree during the first 
postservice year.  

2.  Competent medical evidence shows the veteran to have a 
personality disorder, including on repeated VA psychiatric 
examination and personality testing, a disorder not 
recognized as a disability under the law for VA compensation 
purposes.  

3.  The probative and competent medical evidence of record 
establishes that the veteran does not have a chronic acquired 
psychiatric disorder which has been linked to his active 
service on any basis.  


CONCLUSION OF LAW

A chronic acquired psychiatric disorder was not incurred in 
or aggravated by active service; nor may service connection 
be presumed for psychosis.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 1137, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303(b)(c), 3.307, 3.309 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matter: Duties to Notify & To Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and its implementing regulations at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326 (2003) are applicable to the 
claim adjudicated on the merits on appeal.  

The VCAA, in part, redefined the obligations of VA with 
respect to its duties to notify a claimant regarding the 
evidence needed to substantiate a claim and its duties to 
assist in the development of a claim.  

The United States Court of Appeals for Veterans Claims (CAVC) 
has mandated that VA ensure strict compliance with the 
provisions of the VCAA.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  For the reasons noted below, the Board 
finds that VA has complied with both the notification and 
assistance provisions of the VCAA-as to the claims 
adjudicated on the merits herein, and that the Board's 
decision to proceed in adjudicating the claim on appeal does 
not prejudice the veteran in the disposition of those claim.  
See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

The CAVC has also indicated that notice under the VCAA must 
be given prior to an initial unfavorable decision by the 
agency of original jurisdiction.  See Pelegrini v. Principi, 
17 Vet. App. 412 (2004).  

In this case, the veteran filed a petition to reopen a claim 
of service connection for an acquired psychiatric disorder in 
November 1998, and the RO denied the petition in a May 1999 
RO rating decision.  The veteran appealed, and in a December 
2000 Board decision, the Board reopened the claim of service 
connection for a psychiatric disorder, and the reopened claim 
was remanded for additional development.  

It is noted that the United States Court of Appeals for 
Veterans Claims (CAVC) decision in Pelegrini v. Principi, No. 
01-944 (U.S. Vet. App. June 24, 2004) (Pelegrini II) 
(withdrawing and replacing Pelegrini v. Principi, 17 Vet. 
App. 412 (2004)) held, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the initial AOJ

The RO issued notice to the veteran of VA's duty to assist 
and other VCAA responsibilities in a letter dated in August 
2001, after the initial adjudication of the claim of service 
connection for a psychiatric disorder.  However, service 
connection for an acquired psychiatric disorder was 
readjudicated and denied in January 2002, and again in March 
2004 after additional evidence was received.  The March 2004 
readjudication included a review of all of the pertinent 
evidence of record.  As such, the timing of the VCAA notice 
comports with the CAVC's holding in Pelegrini, supra. 

The substance of the notice is satisfactory as well.  
Specifically, in the August 2001 VCAA letter the RO advised 
the veteran of his need to identify or submit evidence, not 
only of any current psychiatric disorder, but medical nexus 
evidence showing that this disorder was incurred in, or the 
result of, his prior military service or an incident in 
service, with evidence of such incident.  This notice also 
informed the veteran that VA would attempt to obtain any 
evidence that he identifies, and the RO requested that he 
send VA all information he has pertinent to his claim.  

The VCAA notice also provided the veteran with a toll-free 
telephone number should he require additional information or 
answers to questions relevant to his claim.  There is no 
report of contact to indicate that he called with any 
question regarding this notice.  In January 2004 the RO sent 
the veteran an additional VCAA notice letter again inviting 
him to identify and/or submit evidence relevant to his claim.  
Additionally, the veteran replied in February 2004 that he 
had nothing more to submit or to say with regard to the claim 
of service connection for an acquired psychiatric disorder.  



In response generally, the RO has obtained all identified 
private and VA medical evidence from various sources.  The 
Board has carefully reviewed the VA claims file and finds 
that all identified sources of pertinent treatment identified 
by the veteran have been obtained by VA and associated with 
the veteran's VA claims file.  

Consistent with the duty to assist, the RO also scheduled the 
veteran for a VA psychiatric examination in October 2001.  

To be clear, and as indicated above, once all of the above 
was completed, the RO readjudicated and denied the claim of 
service connection for an acquired psychiatric disorder in 
March 2004.  This decision and supplemental statement of the 
case (SSOC) advised the veteran of the evidence considered 
and the reasons and bases for the denial of his claim.  

The May 1999 rating decision, June 1999 statement of the case 
(SOC), the August 2001 VCAA notice, and the SSOC each, and as 
a whole, advised the veteran of all appropriate regulations 
governing entitlement to service connection.  The RO's SOC 
and SSOCs included a recitation of 38 C.F.R. § 3.159, with 
reference to the relevant sections of the United States Code, 
as well as specific reference to the results of the October 
2002 VA examination reports and medical findings.  

No additional medical evidence was identified or received 
after the March 2004 SSOC other than the veteran's statement 
that he had nothing further to submit.  As such, VA has made 
every reasonable effort to identify and obtain all relevant 
records in support of the veteran's claim adjudicated on the 
merits herein, and no further notification or development 
action is indicated.  38 U.S.C.A.§ 5103A (a), (b) and (c).  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Pelegrini, supra. VCAA requires no additional development, 
and the claim may be decided on the basis of the evidence 
presently of record.  See 38 C.F.R. § 3.159(c)(4)(i).  

In this case, as stated above, the record already contains 
sufficient medical evidence upon which to decide the claim 
adjudicated on the merits herein.  The veteran has not 
identified additionally available medical evidence relevant 
to his claim that has not already been obtained.  As such, 
"[T]he record has been fully developed," and "it is 
difficult to discern what additional guidance VA could have 
provided to the veteran regarding what further evidence he 
should submit to substantiate his claim."  Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Livesay v. 
Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing 
that "the VCAA is a reason to remand many, many claims, but 
it is not an excuse to remand all claims."); Reyes v. Brown, 
7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991); Bernard v. Brown, 4 Vet. App. 384, 393-94 
(1993).  

Given the above, the Board is satisfied that all necessary 
development pertaining to the claim adjudicated on the merits 
herein, entitlement to service connection for an acquired 
psychiatric disorder, have been completed within VCAA.  

The current decision in Pelegrini noted that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  

This new "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).  As 
the Board has already noted on several occasions, the 
veteran has already been afforded numerous opportunities 
to submit additional evidence.  

It appears to the Board that the claimant has indeed 
been notified that he should provide or identify any and 
all evidence relevant to the claim.  

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, the Board 
concludes that any error in not providing a single notice to 
the appellant covering all content requirements is harmless 
error.  


Criteria

To establish service connection for a claimed disability the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in active military service 
or, if preexisting active service, was aggravated therein. 38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2003).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim. 38 C.F.R. § 
3.303(b).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).  Moreover, that a 
condition or injury occurred in service alone is not enough; 
there must be a current disability resulting from that 
condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 144 (1992); Chelte v. Brown, 10 Vet. App. 268, 271 
(1997).  

The CAVC has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 (1999).

38 U.S.C.A. § 1132 provides that every person employed in the 
active military, naval, or air service, in peacetime, for six 
months or more shall be taken to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance and enrollment, or where evidence 
or medical judgment is such as to warrant a finding that the 
disease or injury existed before acceptance and enrollment. 
Id.  

Where a veteran served 90 days or more during a period of war 
or peacetime service after December 31, 1946, and a psychosis 
becomes manifest to a degree of 10 percent or more within one 
year from date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  

Personality disorders as such are not disabilities under the 
law for the purpose of VA compensation.  38 C.F.R. § 3.303(c) 
(2003).

A layperson is competent to testify only as to observable 
symptoms, but not diagnosis.  See Falzone v. Brown, 8 Vet. 
App. 398, 403 (1995).  A layperson is not, however, competent 
to provide evidence that the observable symptoms are 
manifestations of chronic pathology or diagnosed disability, 
unless such a relationship is one which a layperson's 
observations is competent.  See Savage, 10 Vet. App. at 495-
97.  

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2003).  This rule does not mean that any manifestation in 
service will permit service connection.  

To show chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity. When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  Id.

The CAVC has also reiterated that, alternatively, either or 
both of the second and third elements can be satisfied, under 
38 C.F.R. § 3.303(b) (2003), by the submission of (a) 
evidence that a condition was "noted" during service or 
during an applicable presumption period; (b) evidence showing 
post-service continuity of symptomatology; and (c) medical 
or, in certain circumstances, lay evidence of a nexus between 
the present disability and the post-service symptomatology.  
McManaway v. West, 13 Vet. App. 60, 65 (1999) (citing Savage 
v. Gober, 10 Vet. App. 488, 495-97).

The CAVC has established the following rules with regard to 
claims addressing the issue of chronicity.  The chronicity 
provision of 38 C.F.R. § 3.303(b) is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service and still has such condition.  

Such evidence must be medical unless it relates to a 
condition as to which, under the CAVC's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  

The CAVC has further determined chronicity was not 
demonstrated when the sole evidentiary basis for the asserted 
continuous symptomatology was the sworn testimony of the 
appellant himself and when "no" medical evidence indicated 
continuous symptomatology.  McManaway, 13 Vet. App. at 66.

In Voerth v. West, 13 Vet. App. 117 (1999), the CAVC held 
that the appellant had not submitted medical evidence 
providing a nexus between an in-service injury and a current 
disability.  The CAVC held that where a claimant's personal 
belief, no matter how sincere, was unsupported by medical 
evidence, the personal belief cannot form the basis of a 
claim.

The CAVC stated that it clearly held in Savage that Section 
3.303 does not relieve a claimant of the burden of providing 
a medical nexus.  Rather, a claimant diagnosed with a chronic 
condition must still provide a medical nexus between the 
current condition and the putative continuous symptomatology.  
Until the claimant presents competent medical evidence to 
provide a relationship between a current disability and 
either an in-service injury or continuous symptomatology, the 
claimant cannot succeed on the merits of the claim.  Voerth, 
13 Vet. App. at 120.

Where the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  This burden 
typically cannot be met by lay testimony because laypersons 
are not competent to offer medical opinions.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied. Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2003).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


Factual Background & Analysis

The VA and RO obtained additional service medical records in 
September 2001, including report of examination of the 
veteran both at entry and at separation from service.  
Service medical records show no treatment for any psychiatric 
disorder.  On examination at separation in February 1980, a 
report of medical history was personally completed and signed 
by the veteran.  In this document, he specifically denied any 
depression or excessive worry, nervous trouble of any sort, 
or frequent trouble sleeping.  He also specifically denied 
any personal or family history of psychosis.  

Service administrative records show the circumstances of the 
veteran's discharge, which regarded his being AWOL for a 
period of a month and a half after serious academic 
difficulties.  The veteran did not report any depression or 
psychiatric symptoms during his separation process, or on 
examination at separation, as indicated above.  

The post-service medical records show initial psychiatric 
treatment in July 1988 for a "four to five month history of 
depression."  See VA hospital treatment summary, for 
discharge on August 3, 1988.  This document also shows that 
the veteran stated to his treating physician that all of his 
psychiatric symptoms were related to a work-related injury in 
February 1988.  The diagnosis was personality disorder, with 
passive dependent traits.  

The veteran received additional treatment for chronic 
depression with occasional suicidal feelings in January 1989 
and in February 1989, and thereafter.  VA examiners in 
February 1989 gave diagnoses of an adjustment disorder with 
mixed emotional features, and a mixed personality disorder.  
See VA hospital treatment summary, for discharge on February 
16, 1989.  VA outpatient treatment records show continued 
treatment for depression.  



A June 2000 VA medical statement indicates that it is "quite 
feasible" that the veteran's depression began during 
service.  The examiner makes no reference to any review of 
the service medical records, but indicates that the veteran 
is on disability at the Social Security Administration (SSA) 
for mental illness.  [The veteran has stated in November 1998 
and in subsequent statements, including in August 2003, that 
all psychiatric treatment has been with the VA.]  

On VA examination in November 2001, as amended in December 
2001, the veteran's VA claims file and documented clinical 
history was reviewed.  The sole psychiatric diagnosis 
remained as mixed personality disorder.  The veteran was 
noted to be a poor historian, and the examiner was of the 
opinion that the diagnosis was not related to his prior 
active military service.  

Where, as in this veteran's case, there is a difference of 
medical opinion, the CAVC has stated that "[i]t is the 
responsibility of the BVA . . . to assess the credibility and 
weight to be given the evidence."  Hayes v. Brown, 5 Vet. 
App. 60, 69 (1993) (citing Wood v. Derwinski, 1 Vet. App. 
190, 192-93 (1992)). 

With regard to the weight to assign to medical opinions, the 
CAVC has held that "[t]he probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical conclusion that 
the physician reaches . . . As is true with any piece of 
evidence, the credibility and weight to be attached to these 
opinions [are] within the province of the [BVA as] 
adjudicators . . ."  Guerrieri v. Brown, 4 Vet. App. 467, 
470-71 (1993); see also Winsett v. West, 11 Vet. App. 420 
(1998) (CAVC affirmed the Board's decision which weighed two 
medical opinions, from an expert and a treating physician); 
Owens v. Brown, 7 Vet. App. 429, 433 (1995) (Board favoring 
one medical opinion over another is not error); Sanden v. 
Derwinski, 2 Vet. App. 97, 101 (1992) (Board may not ignore 
the opinion of a treating physician, but is free to discount 
the credibility of that statement). 




The United States Court of Appeals for the Federal Circuit 
(CAFC) has recognized the Board's "authority to discount the 
weight and probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  

The Board finds that VA psychiatric examination and opinion 
of November and December 2001 is of greater weight and 
probative value than the speculative June 2000 VA medical 
statement.  The 2001 VA opinion is shown to be based upon an 
examination of the veteran's documented clinical history, 
while the June 2000 statement is not.  

Moreover, the June 2000 statement is speculative.  Given the 
speculative nature of June 2000 opinion, and that it appears 
to be largely based on an unsubstantiated history provided by 
the veteran without a review of the documented clinical 
history, the Board places less weight on it.  See Cahall v. 
Brown, 7 Vet. App. 232 (1994).  

The weight of a medical opinion is diminished where that 
opinion is ambivalent, based on an inaccurate factual 
premise, or based on an examination of limited scope, or 
where the basis for the opinion is not stated.  See Reonal v. 
Brown, 5 Vet. App. 548 (1993); Sklar v. Brown, 5 Vet. 
App. 140 (1993); Guerrieri v. Brown, 4 Vet. App. 467 (1993).  

Finally, personality disorders, like mental deficiencies and 
congenital or developmental defects, are not "diseases or 
injuries" within the meaning of applicable statutes and 
regulations.  38 C.F.R. § 3.303(c).  While service connection 
is now permissible for the aggravation of a personality 
disorder, VA law only authorizes this in certain very limited 
instances where there is competent medical evidence 
indicating it was aggravated during service by "superimposed" 
disease or injury.  See Carpenter v. Brown, 8 Vet. App, 240, 
245 (1995); Beno v. Principi, 3 Vet. App. 439, 441 (1992); 38 
C.F.R. §§ 4.9, 4.127 (1999).  



In the case on appeal, the service medical records clearly 
show no psychiatric disorder prior to service, and no 
psychiatric disorder in service.  Moreover, the veteran is 
diagnosed with a mixed personality disorder on repeated VA 
examination-a disorder for which service connection is 
prohibited.  

Finally, service connection must be denied for any other 
psychiatric disorder, including depression, as the post-
service medical records clearly show initial psychiatric 
treatment for depression associated with a personality 
disorder, and following a post-service work-related injury in 
February 1988.  

While the veteran claims to have received psychiatric 
treatment in service at Kelly Air Force Base from 1977 to 
1978, service medical records, which appear complete, show no 
such treatment.  All reasonable efforts have been taken to 
obtain copies of any such records, but to no avail.  It must 
be noted that at least one VA examiner has found that the 
veteran is not a reliable historian.  

Additionally, it is well to note that the service medical 
records are negative for a finding of psychosis, nor is such 
shown by the evidentiary record, muchless disabling to a 
compensable degree during the first post-service year.

The salient point in this case is that even assuming 
hypothetically, the veteran received some mental health 
counseling in 1977 and 1978 while in the service, the fact 
remains that his only current psychiatric diagnosis is mixed 
personality disorder, for which service connection is 
prohibited under VA regulation.  Additionally, no aggravation 
of a personality disorder in service is demonstrated given 
the specific findings on separation examination in February 
1980, including statements both by the veteran and his 
examiner at that time.  Finally, the post-service medical 
evidence clearly shows that his depression and psychiatric 
difficulties started in 1988 following a post-service 
incident.  

Because the weight of the medical evidence of record 
demonstrates that the veteran currently does not have 
psychiatric diagnosis for which service connection may be 
granted, and because his depression is both associated with 
the personality disorder and related to a post-service 
injury, the preponderance of the evidence is against the 
claim on appeal.  The Board finds that there is not an 
approximate balance of positive and negative evidence to 
which a benefit-of-the-doubt standard would apply.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The claim must be 
denied.  


ORDER

Entitlement to service connection for a chronic acquired 
psychiatric disorder is denied.  


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (codified at 38 U.S.C. §§ 5109B, 7112).

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 202); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  



The RO issued a VCAA notice letter to the veteran in 
connection with his current appeal in August 2001 and January 
2004.

The Board finds that the October 2001 heart examination is 
incomplete.  While a heart murmur or arrhythmia was not 
detected, this non-diagnosis was entered pending additional 
electrocardiogram (ECG) and X-ray testing.  Later ECG Testing 
of January 2003 and February 2004 were "abnormal," but 
showed a normal sinus rhythm.  It would be inappropriate for 
the Board to infer the significance, if any, of the later 
ECG's.  

Additionally, the October 2001 VA examination report includes 
notation of a history of an enlarged heart, without comment 
of the significance of this notation, to include whether 
there are any current associated findings or disability.  See 
Wisch v. Brown, 8 Vet. App. 139, 140 (1995) (The examiner 
must specifically address the alleged disorder; the 
examiner's silence is insufficient to show the lack of 
diagnosis or symptomatology).  

Accordingly, another VA examination should be conducted so 
that a clear medical statement can be obtained as to the 
significance, if any, of these and any further abnormal ECG's 
or X-ray studies.  However, notation must be made that 
service connection for hypertension was denied at the Board 
in March 2002 and this disorder is not for consideration on 
examination.  

Finally, the Board observes that additional due process 
requirements may be applicable as a result of the enactment 
of the VCAA and its implementing regulations.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002) 
and 66 Fed. Reg. 45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183, 
§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003), and any other applicable legal 
precedent.  

Such notice should specifically apprise 
the appellant of the sort of evidence and 
information necessary to substantiate his 
claim of service connection for a heart 
disorder.  This evidence would primarily 
be competent medical nexus evidence, and 
the VBA AMC should inform him whether he 
or VA bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

3.  The VBA AMC should contact the 
veteran and request that he identify all 
healthcare providers, VA and non-VA, 
inpatient and outpatient, who have 
treated him for heart disease (other than 
hypertension) since service.  He should 
be requested to complete and return the 
appropriate release forms so that VA can 
obtain any identified evidence.  All 
identified private treatment records 
should be requested directly from the 
healthcare providers.


Regardless of the veteran's response, the 
VBA AMC should obtain all outstanding VA 
treatment reports.  

All information which is not duplicative 
of evidence already received should be 
associated with the claims file.

4.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
(codified at 38 U.S.C. § 5103A(b)(2)).

5.  The VBA AMC should arrange for the 
veteran to be scheduled for a VA special 
cardiology examination by a cardiologist 
or other appropriate available medical 
specialist, including on a fee basis if 
necessary, for the purpose of 
ascertaining the nature, extent of 
severity, and etiology of any heart 
disorder (other than hypertension for 
which service connection has been denied 
at the Board in March 2002), which may be 
present such as an enlarged heart, or ECG 
or X-ray abnormality, found on 
examination.  No diagnosis should be 
entered until current ECG and chest X-ray 
studies are completed, and any further 
indicated studies should also be 
conducted.  

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination(s).  The examiner must 
annotate the examination report(s) that 
the claims file was in fact made 
available for review in conjunction with 
the examinations.  The examiner must 
address the following medical issues:

Is it at least as likely as not that any 
heart disorder, other than hypertension 
which is not service-connected, but 
including any irregular heart beat, or 
ECG or chest X-ray abnormality, if found 
on examination, is/are related to 
service, or if preexisting service, 
was/were aggravated thereby?

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale, with reference to the 
documented clinical history, including 
service medical records showing an 
irregular heart beat.  .

6.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
report(s) and required medical opinion(s) 
to ensure that they are responsive to and 
in complete compliance with the 
directives of this remand and if they are 
not, the VBA AMC should implement 
corrective procedures.  
The Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

7.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the claim of entitlement to 
service connection for a chronic acquired 
heart disorder (other than hypertension).  

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertinent to the claim currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the VBA AMC; however, the veteran is 
hereby notified that failure to report for any scheduled VA 
examination(s) without good cause shown may adversely affect 
the outcome of his claim for service connection, and may 
result in a denial.  38 C.F.R. § 3.655 (2003).



	                     
______________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



